COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MICHAEL CODY TURNER,
                                               §               No. 08-13-00112-CR
                       Appellant,
                                               §                   Appeal from
 v.
                                               §               355th District Court
 THE STATE OF TEXAS,
                                               §              of Hood County, Texas
                       Appellee.
                                               §                 (TC # CR11710)

                                         OPINION

       Michael Cody Turner appeals his conviction of indecency with a child by contact.

Appellant waived his right to a jury trial and entered a negotiated plea of guilty. In accordance

with the plea bargain, the court deferred making an adjudication of guilt and placed Appellant on

community supervision for a term of ten years. The State later moved to adjudicate guilt

alleging multiple violations of the terms and conditions of community supervision. Following a

hearing, the court granted the State’s motion, entered an adjudication of guilt, and assessed

Appellant’s punishment at imprisonment for a term of twenty years. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced. See In re Schulman,

252 S.W.3d 403, 407 n.9 (Tex.Crim.App.2008)(“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”); High v. State, 573
S.W.2d 807 (Tex.Crim.App. 1978). A copy of counsel’s brief has been delivered to Appellant,

and Appellant has been advised of his right to examine the appellate record and file a pro se

brief. No pro se brief has been filed.

       The court has carefully reviewed the record and counsel’s brief in its entirety, and agrees

that the appeal is wholly frivolous and without merit. Further, we find nothing in the record that

might arguably warrant an appeal. The judgment of the trial court is affirmed.


October 8, 2014
                                         ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)

(Do Not Publish)




                                               -2-